 100DECISIONSOF NATIONAL LABOR RELATIONS BOARDChart House,Inc. d/b/a Burger King and Naomi JoHippie and Gale Moreland.Cases 38-CA-2322-1and 38-CA-2322-2March 18, 1976DECISION AND ORDERBy CHAIRMAN MURPHY ANDMEMBERSFANNINGAND PENELLOOn December 5, 1975, Administrative Law JudgeHerzel H. E. Plaine issued the attached Decision inthis proceeding. Thereafter, the Respondent filed ex-ceptions and a supporting brief, and General Coun-sel submitted his brief to the Administrative LawJudge as an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Chart House, Inc. d/b/aBurger King, Peoria, Illinois, its officers, agents, suc-cessors, and assigns, shall take the action set forth inthe said recommended Order.'The Respondent has excepted to certaincredibilityfindingsmade by theAdministrative Law Judge.It is the Board's establishedpolicy not to over-rule an Administrative Law Judge's resolutions with respectto credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrect.Standard Dry Wall Products, Inc.,91NLRB544 (1950),enfd.188 F.2d 362 (CA. 3, 1951). We have carefullyexamined the record and find no basis for reversing his findings.In the absence of exceptions thereto, Members Fanning and Penelloadopt,pro formathe Administrative Law Judge's finding that Respondentdid not violate Sec.8(aXI) by Assistant Store Manager Button's repeatedlycalling employee Hippie a"Commie."Chairman Murphy would affirm theAdministrative Law Judge's finding that Button's remarks,like other formsof name calling which do not contain any impliedthreat ofreprisals,are notunlawful under Sec. 8(axl).UnionScrew Products, a Partnership,78 NLRB1107, 1108(1948), finding that Shultis' remarks,at 1120, that the CIO wasCommunist was not a violation of Sec.8(axl). Cf.FWG Corporation andDyson-Kissner Corporation v. N.LRB.,433 F.2d 450 (C.A. 8, 1970).DECISIONHERZEL H. E. PLAINS, Administrative Law Judge: Thequestion in thesecases iswhether Respondent, an operatorof a chain of fast food restaurants or stores, engaged inviolations of Section 8(axl) and (3) of the National LaborRelations Act (the Act), in March and April 1975 at one ofitsnewer stores inPeoria, allegedly to discourage unionorganization of the store by coercive interrogation of em-ployees, threats of discharge and adverse changes in work-ing conditions, advising of a wageincreaseto discourageunionization, and discriminatory discharges of the twoCharging Parties, employees Naomi Jo Hipple and GaleMoreland.'Respondent has denied any wrongdoing and contendsthat it discharged the two employees because each failed towork on an allegedly scheduled Saturday.The cases were heard on July 11-12, 1975. GeneralCounsel and the Respondent have filed briefs.Upon the entire record in thecases, including my obser-vation of the witnesses and consideration of the briefs, Imake the following:FINDINGS OF FACT1.JURISDICTIONRespondent is a Louisiana corporation, with offices lo-cated in Oak Brook,Illinois.Respondent operates a chainof over two hundred fast food Burger King restaurants orstores indifferent States of the United States, includingseveral stores in and about Peoria, Illinois, one of which istheWestern Avenue store principally involved in thesecases.In the 12 months prior to issuance of the complaint, arepresentative period, Respondent purchased and causedto be delivered to its Illinois stores goods valuedin excess$50,000 transported directly from points outside Illinois;and did a gross volume of business at the Illinois stores inexcess of$500,000.Respondentis,asthe parties concede, an employer en-gaged incommerce within the meaning of Section 2(6) and(7) of the Act.Hotel,Motel, Cafeteria and Restaurant Employees Lo-cal Union 327 (the Union)is, asthe parties also concede, alabor organization within themeaningof Section 2(5) ofthe Act.II.THE UNFAIR LABOR PRACTICESA. Respondent's Business OperationsEmployeesRespondent has a number of its Burger King fast foodrestaurants or stores in the Peoria area, the newest ofwhich, the Western Avenue store, opened for business onMarch 8, 1975.2 The store, typically, specializes in ham-'The complaint,issued May 30, 1975, and amended at the hearing, wasfounded on a charge by Mrs.Hipple filed April 16,1975, and a charge byMr. Moreland filedMay 7, 1975.2Thetimes specified herein are all in the year 1975 unless otherwiseindicated.223 NLRB No. 20 BURGER KING101burger and fish sandwiches along with a limited menu ofother prepared foods and beverages that may either be car-ried out or consumed on the premisesby thestore patrons.At the front of the store is an order counter with severalcash registers where customers order,receive,and pay fortheir food, which is prepared in the kitchen area occupyingthe rear of the store behind the counter and cash registers.To one side of the store is the dining area with seatingaccommodations,called the patio,and on the other side isthe store or unit manager's office from which the unit man-ager has a fairly complete view of the store.The nonsupervisory jobs fall into two general catego-ries-the counter work,taking and bagging the orders andoperating the cash registers,and the kitchen work, prepar-ing the food in a well-defined operational mode.Whilesome of the payrolls indicate a porter or two, keeping thepremises clean was apparently also the work of some of thekitchen help and subject to assignment among them by themanager or assistant manager from time to time.The employees in the nonsupervisory jobs are mainlyyoung people,in their late teens or early twenties, frequent-ly attending high school or local college;and Respondent'sadvertisements in March and April for help for the West-ern Avenue store stressed that there were part-time as wellas full-time positions and welcomed students to work be-tween or after classes and homemakers to work "while thekids are in school and be home before they are." (G.C.Exhs.7 and 8.) 3SupervisorsThe immediate Western Avenue store supervisors, start-ing from the top, were as follows:Ken Smith was the areasupervisor in charge of several of the Peoria area storesincluding the Western Avenue store which he opened onMarch 8.Because it was a new store he workedevery dayinMarch at the Western Avenue store and gave it a greatdeal of his attention in the weeks that followed.He inter-viewed many of the initial and subsequent applicants foremployment and claimed that he made all of the hiringdecisions,including those affecting applicants interviewedby the unit or store manager,Mike Moser,and others.Directly responsible to Area Supervisor Smith, and incharge of the store,was the unit or store manager, MikeMoser. The store manager's duties, in addition to his beingphysically in charge of the store, included daily reportingon sales,making up weekly schedules for employees, andadjusting the schedules on a daily basis if it appeared (inrelation tosales) that he was overstaffed or understaffed.From the employee's standpoint, according to Area Super-visor Smith,these adjustments could meandaily reductionin work.In the early weeks of the new store's operation,Smith participatedwithMoser in the scheduling of em-ployees, according to both of them.While the stores regularly have an assistant or nightmanager and a relief manager, accordingto Area Supervi-3The number of nonsupervisory employees apparently fluctuated in theneighborhood of 50-60 employees.The charges(G.C. Exh.1-a and 1-c.)indicated 60 employees;payroll G.C. Exhibit 16 for week endingApril 12,showed 48 nonsupervisory employees.sor Smith, due to a shortage of managerial help, the West-ern Avenue store had several assistant or relief managers inits early months, either borrowed temporarily from otherstores or directly hired. It is necessary to note only twosuch assistant or relief managers for our purposes, bothdirectly hired.Charles Bowles was the assistant manager in charge ofthe store evenings and nights, from 4 p.m. to 12 p.m. or Ia.m. closingfrom mid-March to mid-April (when he wastransferred to be assistant manager at the Pekin store onApril 15). Bowles had no previous restaurant experience,was hired as an assistant manager in February, given 5weeks of on the job training at a Decatur store, and thenassigned to the Western Avenue store as night managercommencing in the second week of the store's operation.George Button was hired by Respondent for the WesternAvenue store on March 20. He was hired, following aninterview by Store Manager Moser, as a nonsupervisoryemployee at the then $2 per hour rate, but immediately,because Button had had 6 years management experience atanother fast food chain (Steak 'n Shake), Area SupervisorSmith discussed his working in management for Respon-dent on the very first day of work. Button indicated that hehad a prospect of a management job with. another restau-rant chain (Lum's) and if that came through his stay withRespondent would be temporary. Nonetheless, being shorton managerial help and impressed with Button's perfor-mance and record, Smith persisted, and as of March 23(the beginning of the pay period for week ending March.30), promoted Button to temporary assistant manager andused him as such until Button left for Lum's 5 weeks laterat the end of April (G.C. Exh. 19). Smith's plan to payButton the starting salary for assistant manager, $25 perday, was altered by Smith's superior, the district managerfor operations, who converted the daily rate to an hourlyrate equivalent to $2.50 per hour, allegedly because Buttondid not plan to stay permanently with Respondent, butneverthelessratifiedSmith'sactionand authorizedButton's continued employment in a managerial capacity.While Respondent admits that Area Supervisor Smith,Store Manager Moser, and Assistant Manager Bowles weresupervisors within the meaning of the Act, it contends thattemporary Assistant Manager Button was not. Respondentclaims that Area Supervisor Smith's plan to use and hisaction in using Button astemporaryassistantmanagerwere repudiated by his superior, the district manager foroperations. The evidence, the testimony of Smith and But-ton, and the promotion document itself (G.C. Exh. 19,su-pra),contradict the claim and demonstrate that the districtmanager for operations approved Smith's plan and actionand only modified the methodof increasing the new tem-porary assistant manager's pay by making it an hourly raterather than a daily rate. Moreover, the testimony of themanagement witnesses(Smith,Bowles,Button)and nonsu-pervisorywitnesses(employees Hipple,Moreland, King,and Funderburk) on the subject of Button's work and con-duct established that Button regularly performedthe assis-tantmanager's or manager's functions,assigned work toemployees and issued orders and instructions to them, tooksole charge of the store on occasions when the managerand other assistants were absent, discharged two employ- 102DECISIONS OF NATIONAL LABOR RELATIONS BOARDees to enforce discipline,4wore the distinctive managerialgarb as contrasted with the employee's uniform,and wasuniversally regardedby thestaff and management of thestore as a part of the store'smanagement.In this latterconnection,seeKeener Rubber,Inc. v. N.LR.B.,326 F.2d968, 970 (C.A. 6, 1964), cert. denied 377 U.S. 934.Accordingly,I find thatAssistantManager Button was asupervisor within the meaningof the Act.B. Union Organizing and Respondent's CounteractionsJohn Martin,financialsecretary-treasurerof the Union,testified that two of Respondent's four stores in Peoria arenot unionized.These are the twomost recentlyopened, theSterling Avenuestore whichopened inFebruary, and theWestern Avenue store(involvedin thesecases)whichopened in March.Respondent'scollective-bargainingcontractwith theUnion thatcovers Respondent's two olderPeoria stores-the Burger Kings on KnoxvilleAvenue and University Av-enue-is a multiemployer contractfor the Peoriaarea re-lating to restaurant operations.Union Secretary-TreasurerMartin testifiedthatRespondent's agreementhad origi-nallybeen negotiated as an addendum to the existing mas-ter contract and contained a clause thatpurported to givethe Union automaticcoverage of new stores.The agree-ment expiredJanuary 31, 1975, and was replaced afterprior negotiations in December1974 and January 1975 bythe existing contract effectiveFebruary 1, 1975, that didnot cover the two new stores(Sterling Avenueand WesternAvenue).Union Secretary-TreasurerMartin testified that when hecommenced the contract renewalnegotiationswithRespondent'sVicePresidentGlass in early December1974, being cognizantthat the twonew storeswere to opensoon,he told Glass that the Unionclaimedjurisdictionover bothnew stores as an expansionof or accretions tothe bargaining unit but would wait and waive6 monthsbefore coveringin the twonew stores.According to Mar-tin,Glass responded he was not sureof the Company'sposition on whether it wanted the two storesto be union atany time, that clearlya 6-month postponementwould notbe enough and at least ayearwas needed,and that even ifthe two of them agreedon a year's postponementhe wouldhave to get an answeron the wholequestionfrom theCompany.Martin suggestedthat they wait and see howthey came out on the restof the negotiations and then hewould give his answerto Glass.As Union Secretary-Treasurer Martin further testified,the other terms of the renewalcontract were satisfactorilynegotiatedbefore the old contract expired, and he toldVice PresidentGlass that the Unionwould agree to a 1-year postdating of the new contractfor the twonew stores.Glassanswered he would ask his home office,but Martinsaid Respondentturned down the proposal for any cover-4 Respondent claimed that Assistant Manager Button only had discipli-nary authority to send the employees home.Nevertheless,Respondent rat-ified the disciplinary actions,however described,by issuing termination ofemployment notices to the two affected employees,Lutes and Wileman(Area Supervisor Smith's testimony).age of the two new stores.Respondent wrote Martin a letter on the matter, datedJanuary 29, saying that it accepted the new contract cover-ing the Knoxville Avenue and University Avenue storesand would put the contract into effect February 1. Theletter concluded:Regarding the other two stores opening in the nearfuture in the Peoria market, our Company feels at thepresent time we do not wish to have these storesunionized.Two February applicants for jobs, who were acceptedfor the as yet unopened Western Avenue store, Naomi JoHippie and Gale Moreland, were started at work at theSterling Avenue store that opened in February and werethen transferred to theWestern Avenue store when itopened in early March.Employee Hippie, a young married woman, age 21,worked as a cashier at the counter.Employee Moreland, ayoung man about the same age or younger, did variouskitchen jobs.After working several weeks and talking about workingconditions with her mother, employee Hippie apparentlyfelt there was a need for a union at the store and at the endof March, she said, talked to other employees about it. Shetestified that while talking in the store with other girlsabout the benefits of a union,AssistantManager Bowlesinterrupted to ask, what do you need a union for, whereup-on the discussion ended and the girls went back to work.Employee Hippie testified that she got in touch withBusiness Representative Roy Berg of the Union and heprovided her with information in the form of union pam-phlets (G.C. Exhs. 3 and 4) and about 60 union member-ship application cards.Starting on the eveningof Tuesday,April 8 (she worked on the night shift), employee Hippiebegan distribution of the union pamphlets and union mem-bership cards among employees in the store. She had givena batch of thematerial toa day-shift employee for distribu-tion on the day shift. She continued the distribution ofmaterial she said,usually on breaktimes,which the em-ployees generally took on the premises in the patio (diningarea)in the next several nights throughFriday night, April11 (her last night of work before being fired over the week-end on Sunday, April 13).Employee Hippie signed a union membership card onApril 9 (G.C. Exh. 5), and that same night, after handing aunion card to an employee and being observed by Assis-tantManager Bowles,she said Bowles asked her into theoffice and inquired about her interest in the Union.BowlestoldHippie that the Union was never there when it wasneeded and the employees would have to pay a lot of mon-ey to it for dues. Hippie replied that full-time employeeswould pay the Union $6.50 per month for dues, and part-time employees like herself would pay $4.50 per month,which she said was not much.The Unionmeant job securi-ty, she said. Bowles answered there is no job security witha Union. Employee Hippie said with the Union in the shopthe employer had to give three warning notices before itcould discharge an employee. Bowles retorted that hecould fill out three warning notices or just about anything BURGER KINGand fire her for just about nothing.5Employee Hipple testified that she continued to passunion cards to employees following this conversation withAssistant Manager Bowles. The next evening, April 10, shesat during breaktime with employees Gale Moreland andTim Brown at a table in the restaurant patio or dining areaand talking with them about the Union. Assistant ManagerBowles sawthem and came over. He intervened in the con-versation on the benefits of the Union, according to Hippleand Moreland, saying that the Union would not do themany good, most of the kids couldn't afford it anyway, andthat if the employees went union maybe the Union couldget them a pay raise, but Burger King would cut theirhours.Employee Brown, who had a union membership card infront of him, said he needed the job and the hours, andnotwithstandingMoreland's attempt to persuade himotherwise, tore up the card. Moreland who had been givena cardfor signingand several others for distribution byHipple on April 8, signed his card (G.C. Exh. 12) at thetable and handed it to Hipple saying job security was moreimportant to him. According to Hipple, Bowles again saidhe could use a trivial excuse to fire an employee forthwith.Inhis testimony, Bowles acknowledged his presencethroughout the occurrence and his participation in it .6Employee Hipple testified that on the following night,Friday, April 11, while she was on duty shortly before clos-ing time, Assistant Manager George Button came into thestore with two male companions, asked for Charlie (Assis-tantManager Charles Bowles), and then glared at her andcalled her a "Commie." The three men sat down at a tablein the patio, and were joined by Assistant Manager Bowles.Shortly thereafter, as employee Hipple was leaving thestore for home, Assistant Manager Button called her again,"hey, Commie," whereupon she walked over to where thefour men sat, and said to Button, "I'm not a Commie, whydid you call me that." According to Hipple, Button turnedto his companions and said, "She's the one that's trying toget the union here." 7On April 11, employee Diana King, who had obtained aunion card from employee Hipple, had a conversation withStoreManager Moser about the Union. According toKing,Moser said he couldn't see why she and the otheremployees would want the Union since it meant payingdues that was money out of their checks; besides, he add-ed, he had given them a 10-cent raise after being there amonth to keep them "from going union or ... from goingto other stores."Store Manager Moser testified that he waspointing out to employee King that since the store was onthe same pay scale as the unionized stores, the employees5Assistant Manager Bowles did notdeny,and affirmatively recalled, thesubstance of the foregoing conversation,but said that he couldn't recall ittaking place in the office.6Assistant Manager Bowles euphemistically described his utterance, thatemployee hours would be cut if the Union came in,as, "we wouldprobablyhave to rearrange the schedules so we could meet payroll."In view ofBowles'shaky memory,notedinfra,I credit thetestimony of the employeesand not Bowles'variance.r In his testimony,Assistant Manager Button acknowledged the incident,said he didn't remember calling employee Hipple a Commie, but was awareof her union activities and had referred to her as the persontrying to get theUnion into the store.He sought to explain this as his way of introducing herto his companions,but I do not credit the explanation.wouldn't need the Union.103C. Discharge of EmployeesHipple and MorelandTwo days after the Friday, April 11, encounter with As-sistantManagers Button and Bowles, on Sunday, April 13,employee Hipple was notified of her discharge by StoreManager Moser.On the following Saturday, April 19, employee More-land was notified of his discharge by Store Manager Mos-er.In employee Hipple's case she was allegedly fired for notworking on Saturday, April 12, a supposedly scheduledworkday for her.In employee Moreland's case, he was allegedly fired fornot working on Saturday, April 19, a supposedly scheduledworkday for him.In both cases, at the time of discharge, the employee wasa part time worker with an arrangement not to work onSaturdays or Sundays.1.Hipple's dischargeEmployee Hipple applied to Respondent for employ-ment on February 12, seekingpart-timeemployment, day-time or nighttime,but exluding weekendsand full-time em-ployment (see job application, G.C. Exh.2).She wasinterviewed and hired by Area SupervisorKen Smith and,in addition to what she put in her job application, told himspecifically that she could not work Saturdaysand Sun-days for home reasons and for religiousreasons.He toldher that was okay.8 She started work as a trainee on Febru-ary 15 at the newly openedSterlingAvenue store, andtransferred to the Western Avenue store whenit opened inearlyMarch.According to Area SupervisorSmith,who spent a largepart of his time at the Western Avenue storein the weeksthat followed its opening and personally observed employ-eeHipple, she was a very good employee. As Smithphrased it, she was pleasantwith customersand handledmoney accurately, she was a good employee and a goodcashier,which made her worth two good employees. Sheworked on the night shift, putting in 6 to 8 hours per night,Tuesday through Friday. In the periodbeginningin April,her work pattern was Tuesday through Friday from 5 p.m.to 1 a.m.8Area Supervisor Smith,in histestimony,acknowledged the discussion,indeed conceded that he asked employee Hipple for her preference of hours.He said he made"an exception"for her regarding Sundays because of herreligious beliefs, and claimed he told her he could not guarantee no-Satur-daysbut would attempt to schedule her without Saturdays after sales wereestablished and the store settled down.Ido not believe that any allegedexception or qualificationfor Hippleregarding no-Saturdays was made inlight of theclear contraryrecord evidence,including Respondent's adver-tised inducement to homemakers and students(discussedsupra)to apply forhours of work suited to their needs and convenience,Hippie's job applica-tion excluding weekend work,the shortage of good cashiers according toSmith,and Smith's admittedhighlyfavorable impression of Hippie's ap-pearance and qualificationsto bea good cashier(an impression that sheconfirmed as an excellent employee,said Smith),the fact that other employ-ees were contemporaneously hired without requirement of working week-ends (e.g., employee Diana King),and the fact that Hipple did not workSaturdays or Sundays in the period of her employment from February 15 toApril13 of which Smith had to be aware as a participant with ManagerMoser in scheduling the employees. 104DECISIONSOF NATIONAL LABOR RELATIONS BOARDEmployee Hipple did not miss any work and respondedwillingly to requests for some extra hours on the days sheworked.It is therefore not surprising that Respondentsought to push her for more hours of her timeby schedul-ing her for Saturdays and even one Sunday.Hipple testi-fied that each time she became aware that she was sched-uled for Saturday she would remind Store Manager Moserthat she could not work on Saturdays and that it had beenso arranged with Area Supervisor Smith;and on the morn-ing of the Saturday she would call in to Moser to repeatthat she would not be in. Moser made no objection, did notreprimand her, and gave her no advance warning that shewas subject to dischargeor layoff fornot working week-ends.When she was scheduled for Sunday,April 6, shepassed the word to Moser through Assistant ManagerBowles that she did not work on Sundays,and Moser testi-fied that he apologized to her thereafter for making a mis-take in so scheduling her. Moreover,said Hipple,she wasnever told that she was on call at all times for extra hoursof work or under anypenaltyfor refusing extra hours .9As usual,employee Hipple did not work Saturday, April12. Store Manager Moser originally said she was scheduledfor that day but his final revised testimony indicated thatshe was actually not so scheduled(from his marking with adash for the day on the time sheet for week ending April12,G.C. Exh. 16b). In any event, Hipple testified that be-cause of the tension aroused in the several days beforeSaturday and the reactions of Assistant Managers Bowlesand Button to her union activities she had intended to al-leviate the tension by going in Saturday,but woke up sickSaturday morning and called in that she couldn't come in;and, since she didn't reach Moser personally,had her sistercall later to make sure that Moser had received her mes-sage.Moser,testifying,said he told the sister that he hadthe message,he was shorthanded,but it was okay.The next day,Sunday,April 13,employee Hipple tele-phoned Store Manager Moser for her schedule for theweek(week ending April 19).Moser told her she had noschedule.She asked if she was fired, and he replied that shehad done good work for him,but that she had to workweekends or he had to lay her off. He told her she had tocome in the next day(Monday,April 14) to sign a paper.She complied.The paper turned out to be a terminationslip that Moser had already filled out (G.C. Exh. 6) includ-ing the indication that this was a resignation. Moser toldHipple she had to sign and she did in order to get herpaycheck,she said.She appended a note to her signature,saying,she enjoyed working as cashier but still thoughtRespondent needed a union.Moser told Hipple he would call her back if he had theweekday hours or if she could work weekends,but she wasnot recalled.9In his testimony on the daily adjusting of weekly scheduled work tomeet fluctuations in sales demand,Area Supervisor Smith was careful toclaim only that employees might lose hours of scheduled work in a down-ward adjustment,but made no claim that employees were subject to penaltyfor refusing a request to work nonscheduled hours.There was also evidence,including testimony by employee Diana King,a cashier who like Hipple didnot work Saturdays or Sundays, that employees were not penalized whenthey refused to come in for extra unscheduled days or hours.On June 18, having apparently enrolled in the local col-lege (IllinoisCentral College), Hipple made a second appli-cation for employment with Respondent. The application(G.C. Exh. 9) indicated she was available for part-timework, nights and weekends. She was rehired but testifiedshe hasbeen given work ranging only from 5 to 13 hoursper week, whereas she formerly worked from 24 to 35hours per week.2.The defense re Hipple's dischargeStoreManager Moser put the onus for the discharge ofemployee Hipple on Area Supervisor Smith who he saiddirected, after employee Hipple did not work Saturdaynight April 12, that Moser inform Hipple that she no lon-ger had a work schedule because Respondent could nottolerate her not working Saturdays.Saturdays and Sundayswere the second and third busiest days after Fridays, andRespondent contends (in its brief) that it had in effectmade it a condition of employment that it would requireSaturday-Sunday work of its nonsupervisory hourly em-ployees whenever the business needs demanded it, howeverinconvenient or undesirable it might be to the affected em-ployee.However,even Area Supervisor Smith in his testimonyconcerning the general session with the employees just be-fore opening the Western Avenue store, where he said hediscussed,among other things,the importance of employ-ees meeting their schedules,made no such claim.And therecord in the case does not support Respondent's conten-tion.Not only did Respondent advertise (both before andafter Hipple's discharge)to its prospective employees, par-ticularly homemakers and students, that it would arrangeworking hours to suit their needs and convenience, but itmade and kept such arrangements with employees otherthan Hipple. Thus, cashier Diana King, who began work attheWestern Avenue store 2 days after cashier Hipple be-gan there,asked,as Hipple did, for part-time evening andnight work with no weekend work,was given such a sched-ule,worked only an occasional Saturday on request, de-clined other proffered Saturday and weekday work, missedseveral days of scheduled work without reprimand, andwas still employed at the time of the hearing.Respondent'srecord of employment from the end of March through July5 (compiled in Appendix to General Counsel's brief) showsother employees not scheduled for weekend work over aperiod of weeks. Moreover, Respondent's record for theweek ending April 12 (G.C. Exh. 16a and b), when employ-ee Hipple was purportedly scheduled for Saturday, April12, shows nine other employees who were scheduled forwork that day but did not work. They werenot fired, aswas Hipple. Store Manager Moser conceded that therewere between 15 and 20 employees still employed at thestore who missed more work than employees Hipple andMoreland. Actually, Hipple and Moreland had exemplaryattendancerecords.Both Area Supervisor Smith and Store Manager Mosertestified to awareness of employee Hipple's interest in theUnion, indicating that they acquired this knowledge by orbefore April 1 and that it came to them casually from anemployee.What they neglected to reveal was that they BURGER KINGlearned of her union organizing activities of April 8-11, asAssistantManager Bowles reluctantly revealed, on Sun-day, April 13, when Bowles informed Moser. Bowles atfirstmaintained, in a statement before the hearing and intestimony during the hearing, that he had not discussedemployee Hippie's union activities with Moser or SmithuntilApril 17, several days after her discharge. However,toward the close of his testimony Bowles finally admittedthat he informed Moser on Sunday, April 13. Bowlesclaimed he told Moser "she was Union" and that he savedtelling the details until April 17. Bowles also sought tomake it appear, following a leading question byRespondent's counselmaking the suggestion, that he(Bowles) did not provide Moser with the information untilafterMoser told him on April 13 that he had fired Hippie.I find neither qualification by Bowles worthy of belief andam of the view that there was a direct relationship betweenBowles informing his superiors of employee Hippie's unionactivities on April 13 and their decision to discharge andher discharge on the same day.3.Moreland's dischargeLike employee Hippie, employee Gale Moreland washired for the Western Avenue store in February, trained atthe Sterling Avenue store, and moved to the Western Ave-nue store when it opened in early March. Store ManagerMoser interviewed him and hired him, said Moreland, andhe worked whatever hours he was scheduled, including afew weekend days, without missing work. He was a kitchenemployee mostly working on the steam table and broiler,and apparently a satisfactory worker. There were no com-plaints about his work.Employee Moreland testified that he had understood hewas to be getting full-time work, 40 hours per week, but bythe latter part of March, when this did not materialize,having decided to look for an 8 a.m.- to -5 p.m. job else-where, he went to Store Manager Moser and asked to beput on a schedule of five nights per week, 4 hours per night,Monday through Friday, 6-10 p.m. He told Moser thatwas all he could work, and Moser agreed to the change.While Store Manager Moser claimed that he had agreed toonly I week of the Monday through Friday, 6-10 p.m.schedule, Respondent's records would appear to contradicthim. The time sheets for the last 4 weeks of Moreland'semployment, weeks ending March 29 through April 19(G.C. Exh. 11 a through d), show that Moreland workedfor the approximate 20 hours per week from 6 to 10 p.m.on the Monday-Friday weeknights,1° and put in 3 extra10 There wasone exception. In the week ending April 12 (G.C. Exh. I Ic),employeeMoreland worked Sunday night April 6, without scheduling, hetestified, from 5 p.m. to 9:20 p.m.,on a call fromAssistantManager Bowleswho said he needed helpbadly and Morelandagreed to come in.Later inthatweekMoreland's toe was smashed in an accident on the store premises,Thursdaynight,April 10,and he leftfor home at 9 p.m. (which accounts foronly 3 hours work that night);and, byRespondent's arrangement, he re-ceived hospital medical treatmenton Friday, April II (see G.C. Exh. 13),and accordingly did not work that night. He wasback for work the follow-ing Mondaynight,April 14 (G.C. Exh. I Id, week ending April 19) and atBowles' request worked an extra houron Thursdaynight,April 17, hours 5to 10 p.m., and an extra2 hours on Fridaynight,April 18, hours 5 to I Ip.m.105unscheduled hours (at Assistant Manager Bowles' request,saidMoreland) on the Thursday and Friday nights, April17 and 18. The next day, April 19, employee Moreland wasfired.According to the testimony of employee Brad Funder-burk, on Saturday morning, April 19, Store Manager Mos-er gave Funderburk the names of four employees, includ-ingMoreland, to call to tell them the store was short ofhelp and to ask if they would come in. After calling three,two of whom said they could not come in, Funderburktestified that he reached Moreland and gave himthe samemessage.Moreland told him, said Funderburk, that he hadan agreementwith Moser not to work on weekends, that healready had other plans, and could not come in. AccordingtoMoreland, Funderburk replied okay. Funderburk testi-fied that when he gave Moser his report of the results of thephone calls, Moser told him tocross off Moreland's name,that he was fired, but gave no similar instruction or com-ment regarding the other two employees who said theycould not come in."About 3:30 p.m. of the same day, employee Morelandcame into Store Manager Moser's office for his pay. Moserasked why he had not come in to work and Moreland re-plied they had an arrangement that he would not workweekends and he made other plans. Moser said, you werescheduled, and Moreland answered, he had seen no suchschedule but that anyway they had an arrangement. In thisconnection, Respondent provided no evidence that More-land was scheduled for Saturday, April 19.12 Moser thentoldMoreland that since he could not work weekends hewas discharged.Respondent took no steps to recall employee Morelandthough it needed help and advertised for help. On June 18(along with employee Hippie), Moreland filed another ap-plication for employment with Respondent, indicating thathe would work any hours of any day. (Respondent said atthe hearing that it had lost and could not produce the ap-plication.)Moreland saw Area Supervisor Smith and an-other supervisor named Kaufman. They told him, saidMoreland, that they had made up their minds about himand would not rehire him because of the Saturday (April19)when he was called to come in and didn't come in.Moreland told Smith he had had an agreement with StoreManager Moser concerning his hours, and Smith answeredthat they didn't make agreements for certain hours.Moreland's testimony was not contradicted.Employee Moreland was neither reinstated nor rehired.11The testimony of employee Moreland and Store Manager Moser wascorroborative of employee Funderburk's testimony,except that Moser saidhe didn't tell Funderburk to strike Moreland's name from any list.In viewof the fact that Moser was not a wholly reliable witness, see discussionsupra,and the disinterest of employee Funderburk in the outcome of thecase, I am inclined to accept Funderburk's version as accurate.12 Employee Moreland testified that before he had his Monday-Fridayarrangement with Store Manager Moser and worked whatever hours wereassigned,he knew to look for a schedule to determine his scheduled hours;but since his arrangement starting the last week in March for Monday-Friday, 6-10 p.m., there was no need for him to look for a schedule exceptif he were curious to know who was working with him. 106DECISIONSOF NATIONAL LABOR RELATIONS BOARD4.The defense re Moreland's dischargeArea Supervisor Smith testified that he told Store Man-ager Moser to fire employee Moreland when Moser report-ed that Moreland had refused to work on the allegedlyscheduled Saturday,April 19.There was no probative evi-dence that Moreland was so scheduled,indeed the evi-dence was to the contrary,and Respondent falls back onits ultimate contention,as in employee Hippie's case, thatthe employee violated an alleged condition of employmentthat he was obliged to come in to work whenever calledupon by Respondent.As the evidence reviewed in Hippie's case indicated, Re-spondent arrives at its position by attempting to ignore orrepudiate the specific arrangement respecting hours foremployee Moreland(and like arrangements for other em-ployees)and ignoring the fact that many employees withless exemplary attendance records than Moreland andHipple have not been discharged.AreaSupervisorSmithclaimedthatemployeeMoreland's name was not mentioned to him as being inunion activities,StoreManager Moser was silent on thesubject,and Assistant Manager Bowles claimed that whenhe reported to Moser on employee Hippie's involvement inunion activities he did not mention Moreland's involve-ment.As already noted,Moser concealed the fact thatBowles reported to him on employee union activities, andBowles sought to make it appear,and then only reluctant-ly, that he gave Moser a brief report on the union activitiesof employee Hippie on Sunday,April 13,the day Hippiewas fired,and then gave Moser the complete details con-cerning the organizing incidentson Thursday, April 17.Whether Bowles gave a complete report to Moseron April13 or April 17,ithad to include employee Moreland be-causeMorelandwas immediately involved and wasHipple'smain if not only support in the organizing inci-dents of which Bowles had direct cognizance.Morelandvoiced his union support,signed the union card for Hippie,and sought to encourage employee Brown to do likewise,all in Bowles'presence.The firing of Moreland followed onApril 19.D. Section8(a)(1) and (3) FindingsRespondent's supervisors of the WesternAvenue storewereobviouslyaware of Respondent'sopposition tounionizing the store, and made theoppositionknown inindividual encounters with employees.'; In theirzeal, thesupervisors oversteppedthe bounds of legality by wordsand actions designed to create fearof employer retaliationin the minds of employees engaging in or contemplatingsupport ofthe Union.As summarized in sections B andC, above,Assistant13Respondent's opposition, expressed orally and in writing by Vice Presi-dent Glass to Union Representative Martin, was of course not illegal initself,but neither was it in defense of the employees' right to freedom ofchoice in representation, as Respondentsuggests.There was nothing in thecommunications of Respondent that indicated any interest in the employeesholding an election or in any other method for providing employees with achoice of a representative or no representative. Respondent expressed onlyits choice as the employer, no union at this time.Manager Bowles engaged in coercive interrogation of em-ployees concerning their interest in the Union when he in-terrupted two of their private discussions with his inquiriesaccompaniedby derogatorycomments concerning theability oreffectivenessof the Union to help them, andmade similarinquiry andcomments in an office interviewof employee Hippie.In the discussion with employees Hippie,Moreland, andBrown,AssistantManager Bowles threatened that if theUnion got into the shop Respondent would negate anypossible pay raise the Union might achieve by cutting thehours of the employees; and that, even with the Union inthe shop, he would get around any supposed job securityby inventing a pretext for discharge.[ Bowles had madethe latter threat earlier to employee Hippie in the officeinterview involving his inquiry about her interest in theUnion.Thesethreats of reprisal against,and coercive interroga-tion of,employees by Assistant Manager Bowles constituteviolations of Section 8(a)(1) of the Act, clearly not protect-ed by Section 8(c) which, in its proviso, condemns speechthat contains"threat of reprisal or force or promise of ben-efit."Assistant Manager Button's public labeling of employeeHippie as a Commie (Communist) because she was tryingto bring theUnioninto the store,done in the store in thepresence of (among others)Assistant Manager Bowles andother employees,was additional evidence of managementhostility to the union organizing and indicated a desire toharass the employee in the exercise of her Section 7 rights.However name-calling by itself falls short of condemnationby the (above quoted) proviso to Section 8(c) of the Act,N.L.R.B. v. Globe Wireless, Ltd.,193 F.2d 748, 751 (C.A. 9,1951), and while a good argument can be made that, in thecontext of other threats of retaliation,the name-callinghere might imply a threat to the employee's further reten-tion unless she desisted from her union activities(compare,Everest and Jennings, Inc.,158 NLRB 1150, 1151, in. 2,1160 (1966), enfd. 384 F.2d 999 (C.A. 9, 1967) ), I am in-clined to the view that supervisor Button's act was not aviolation of Section 8(a)(1).On the other hand,in the context of the union organiz-ing in progress,StoreManager Moser's statement to em-ployee King that the 10 cent raise to the employees wasgiven to keep them from"going union,"is unmistakably aviolation of Section 8(a)(1), condemned by the proviso toSection 8(c). It is illustrative that the choice of the employ-ees in deciding thattheydo not want a collective-bargain-ing agent"may be induced by favors bestowed by the em-ployer aswell asby his threats or domination" andconveyed to the employees the message of such a favor"that the source of benefits now conferred is also thesource from which future benefits must flow and whichu While it is not legally necessary to show that threats of retaliationagainst employees actually had a coercive result in order to find a violationof Sec.8(a)(l) of the Act,it is not inappropriate to point out that in thecourse of this discussion,as a result of Bowles'threat concerning the cut inhours,employee Brown tore up the union membership card he was filling orhad filled out and refused to hear further arguments by employees More-land or Hippie to reconsider his action.And, several days later employeesHippie and Moreland were the victims of pretext discharges,as found infra,because they tried to bring the Union into the shop. BURGER KINGmay dry up," if the employees do not continue to obligethe employer,N.L.R.B. v. Exchange Parts Company,375U.S. 405, 409 (1964).The discharges of employees Hippie and Moreland vio-lated Section 8(a)(3) and (1) of the Act. They were the twoemployees of the store active in attempting to organize theemployees for the Union. They did their organizational ac-tivity openly at the store beginning April 8 in sight of thestore management and some of it in the presence of Assis-tant Manager Bowles.Bowles reported their unionactivityto Store Manager Moser, clearly regarding Hippie on April13 and regarding Moreland no later than April 17. Respon-dent fired employee Hippie forthwith on April 13, andfired employee Moreland on April 19.Both Hippie and Moreland were good employees, Hip-pie being exceptionally good in the opinion of Area Super-visor Smith, who took responsibility for the discharges.Both employees had excellent attendance records and hadcomplied with occasional requests to put in extra hours,without complaint on their part. Both were acknowledgedpart-time employees, Hippie from the beginning of her em-ployment and Moreland in the last 4 weeks of his employ-ment. As part-time employees, each had an arrangementnot to work Saturdays or Sundays. Such arrangementswere not unusual for the store, indeed Respondent adver-tised to prospective employees both before and after thetwo discharges that it would arrange hours to suit personalneeds and convenience, and other employees, in additiontoHippie and Moreland, had similar arrangements thatexcluded responsibility for weekend work.Pursuant to their personal arrangements with manage-ment, employee Hippie had not worked any Saturday sinceher employment began and employee Moreland had notworked any Saturday since his part-time arrangement be-gan on March 22.Nonetheless,Respondent used a pretext for discharge ineach case, telling employee Hippie on April 13 that she wasfired because she had not come in to work on Saturday,April 12, and telling employee Moreland on Saturday,April 19, that he was fired because he had not come in towork when called to do so that day. Contrary to the fact,Respondent claimed that each was scheduled for the Satur-day work. Also, contrary to the fact, Respondent claimedthat it had no arrangements with these or other employeesthat excluded Saturday-Sunday work. Again, contrary tothe fact, Respondent claimed that it had made it a condi-tion of employment that even part-time employees mustreport for unscheduled workdays or hours when requestedto do so by Respondent.lsThus, Respondent's alleged justification for the two dis-charges was a tissue of pretense which strengthens the con-clusion that Respondent's true aim was to quickly discour-15Respondent suggested,in its brief, that employee Moreland's state un-employment compensation claim made before he filed the unfair laborpractice charge in this case,denigrated thebonafidesof theunfair laborpractice charge,because his unemployment compensation claim listed asthe cause for discharge,that he could not work weekends(Resp. Exh. 1). 1do not agree,because,asMoreland testified,he simply put on the unem-ployment compensation claim form the reason for dischargeascribed by theemployer,which,as is evident,has required this litigation to demonstrate itsfalsity.107age and terminate the union organizing of the store em-ployees by getting rid of the only two activists before theymade any headway with their campaign,N.L.R.B. v. Ul-brich Stainless Steels,393 F.2d 871, 872 (C.A. 2, 1968). Thetiming and the speed of the discharges and the absence ofany prior warning to the two affected employees under-scores the unlawful purpose of Respondent's actions. ThatRespondent ignored the absences or refusals to report byother employees on the two Saturdays involved, that it hasretained employees with attendance records that do notmeasure up to the exemplary records of the two dischargedemployees, and that it has retained other employees withno Saturday-Sunday scheduling, emphasizes the discrimi-natory nature of the treatment Respondent administered toemployees Hippie and Moreland.Respondent failed to reinstate employees Hippie andMoreland though it needed help and advertised for helpafter their discharges.When both filed applications forreemployment on June 18, Moreland was refused employ-ment even though he indicated availability for any hours.Hippie, who indicated availability for nights and week-ends, was rehired but given work that represented approxi-mately one-fourth of the total hours per week she formerlyworked, or a cut of about 75 percent in hours.Respondent contended that this substantially reducedreemployment was full reinstatement of employee Hippie,as of June 18, on a claim that business at the store hadsettled down to a lower scale than the peak period of theopening of the store.Area Supervisor Smith testified that while the peak salesperiod had been the first week when the store opened, salesgradually stabilized thereafter, but the store continued tobe busy andsaleshad continued at between 40 percent to50 percent higher than anticipated for the first 3 months(March, April, May), that May was a little less than April,and that there was a drop of sales in June from May ofabout 22 percent or 23 percent.While the May to June drop was substantial, it still leftsales at a level above what was anticipated. Assuming adrop of roughly one-fourthin sales, it hardly accounts forcutting Hippie's hours by three-fourths. There was no evi-dence of other such enormous cuts and, more significantly,Hippie's fellow-cashier, also a part-time employee, DianaKing, who worked, and at the time of the hearing wasworking, approximately the same'hours (Monday throughFriday, 3-10 p.m. without weekend work) as had employeeHippie, had suffered no reduction in hours.In remedying the unfair labor practice that deprived em-ployee Hippie of her total employment for more than 2months and only partially restored her to her former statusthereafter, Respondent may not profit by its wrongdoing.In my view, at the time of the hearing, Respondent had notyet fully reinstated employee Hippie to her former job orthe equivalent and she, as well as employee Moreland, isentitled to an appropriate order for full reinstatement withbackpay.CONCLUSIONS OF LAW1.By coercively interrogating employees concerningtheir interest in the Union, by threatening to cut employee 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDhours if the Union came intothe store, by threatening dis-chargesif support for the Unioncontinued,and by advis-ing employees that a wage increase was given to discouragetheirsupport of the Union,Respondent has committed un-fair labor practices within the meaning of Section 8(aXl) ofthe Act.2.By discharging employeesHippie and Moreland be-cause they engaged in organizingfor the Union and inorder to discourage employeeactivity and support for theUnion,Respondent has committed unfair labor practiceswithin the meaning of Section 8(aX3) and (1) of the Act.3.These unfair labor practices affect commerce withinthe meaning of Section2(6) and (7) of the Act.THE REMEDYItwill be recommended that the Respondent cease anddesist from its unfair labor practices;offer to reinstate em-ployees Hippie and Moreland withbackpayfrom the timeof discharge of each,backpay to be computed on a quar-terlybasis as set forthin F.W.WoolworthCo.,90 NLRB289 (1950),approvedinN.LR.B.v. Seven-Up Bottling Co.,344 U.S. 344(1953), with interest at 6 percent per annumas provided inIsis Plumbing&HeatingCo.,138 NLRB 716(1962), approved inPhilipCarey Mfg. Co. v. N. L R. B.,331F.2d 720 (C.A. 6, 1964),cert. denied379 U.S. 888;post thenotices provided for herein;and because the Respondentviolated fundamental employee rights guaranteed by Sec-tion 7 of the Act, and because there appears from the man-ner of the commission of this conduct an attitudeof oppo-sition to the purposesof the Act and a proclivityto commitother unfair labor practices, it will be further recommend-ed that the Respondent cease and desist from in any man-ner infringing upon the rights guaranteedby Section 7 ofthe Act.N.LR.B.v.EntwistleMfg. Co.,120 F.2d 532, 536(C.A. 4, 1941);P.R.Mallory and Co., Inc. v. N.L.R.B.,N.LR.B. v. TheBamaCo.,353 F.2d 323-324 (C.A. 5,1965).Upon the forgoing findings of fact, conclusions of law,and the entire record,and pursuant to Section 10(c) of theAct, I herebyissue the following recommended:ORDER 16Respondent,Chart House,Inc.,d/b/a Burger King,Peoria,Illinois,its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Coercivelyinterrogating its employeesconcerningtheir interest in the Union.(b) Threatening to reduce employee hoursof work if theUnion comes into the store.(c)Threatening to discharge employeesif they supportthe Union.(d)Advisingemployees that their wage increase was giv-en to discourage theirsupport of the Union.(e)Discharging employeesbecause theyengage in unionactivities or support the Union.(f)Discouraging employees fromsupportof or member-ship in the Union or otherlabororganizationby dischargeor other discrimination affecting their tenureor conditionsof employment.(g) In any other manner interfering with,restraining, orcoercing employees in the exercise of their rights guaran-teed in Section 7 of the Act.2.Takethe following affirmative action necessary to ef-fectuate the policiesof the Act:(a)Make employees Naomi Jo Hippie and Gale More-land whole,in the manner set forth in the section of thedecision entitled "The Remedy,"for any loss of earningsincurred by them as a result of their discharges on April 13and April 19, 1975, respectively.(b)Offer to employees Hippie and Moreland immediateand full reinstatement to their former jobs or, if the jobs nolonger exist,to substantially equivalent positions,withoutprejudice to the seniority or other rights and privileges ofeach.(c)Preserve,and, upon request, make available to theBoard and its agents,for examination and copying,all pay-roll records,social security payment records, timecards,personnel records and reports, and all other records neces-sary to ascertain the backpay due under the terms of thisOrder.(d) Post in the WesternAvenuestore in Peoria, Illinois,copies of the attached notice marked"Appendix."17 Im-mediately upon receipt of said notice,on forms to be pro-vided by the Officer-in-Charge for Subregion 38 (Peoria,Illinois),the Respondent shall cause the copies to be signedby one of its authorized representatives and posted, theposted copies to be maintained for a period of 60 consecu-tive days thereafter,in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered,defaced,or covered byany other material.(e)Notify the Officer-in-Charge for Subregion 38, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.16 In the event no exceptions are filed asprovided by Sec. 102.46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions,recommendations, and Order herein shall,as provided in Sec.102.48 of the Rules and Regulations,be adoptedby theBoard and becomeits findings,conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes.17 In the event that the Board'sOrder is enforced by a judgment of aUnited StatesCourt of Appeals, the words in the notice reading"Posted byOrder of theNational Labor Relations Board"shall read"Posted Pursuantto a Judgmentof the United States Court of AppealsEnforcingan Order ofthe NationalLaborRelations Board"APPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of theUnited StatesGovernmentThe National LaborRelations Board havingfound,after ahearing,thatwe violatedtheNationalLabor RelationsAct:WE WILL NOT coercivelyinterrogate you concerning BURGER KING109your interest in the Union.WE WILL NOT threaten to reduce your hours of workif the Union comes into the store.WE WILL NOT threaten to discharge you if you sup-port the Union.WE WILL NOT advise you that yourwage increase isgivento discourage your support of the Union.WE WILL NOT discharge you because you engage inunion activities or support the Union.WE WILL NOT discourage you from support of ormembership in the Union or other labororganizationby discharge or other discrimination affecting yourtenure or conditions of employment.WE WILL NOT in any other manner interfere with,restrain, or coerce you in the exercise of your rights tobelong to or be active for a labor union or to engage inconcerted activities, or to refrain therefrom.Because the Board found that we unlawfully dis-charged employees Naomi Jo Hipple and Gale More-land, WE WILL offer them their former or like jobs, andWE WILL give each backpay with interest from the timeof their discharges on April 13 and April 19, 1975,respectively.CHARTHOUSE,INC. d/b/aBURGER KING